DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Group I: Claims 1 -7 drawn to an electronic package, classified in class/ subclass H05K1/185.
Group II: Claims 8-17 drawn to an electronic package, classified in class/ subclass H01L21/7682.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if: (1) they do not overlap in scope and (2) are not obvious variants, and (3) if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case:
1. the subcombinations do not overlap in scope, because each subcombination  has different design: group I has a cavity, but group II has not. 
2. there is nothing of record to show the inventions as claimed to be obvious variants.
3. the subcombination II has separate utility such as in an electronic package which does require BAW device.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

3.	Inventions contain claims directed to the following patentably distinct species: 
	Species A: Figures 2A-2B;
	 Species B: Figures 3A-3B;
	 Species C: Figure 4;
	 Species D: Figure 5;
	 Species E: Figure 6;
	 Species F: Figure 7;
	 Species G: Figure 8


recite the mutually exclusive characteristics of such species. The species are
independent or distinct because each circuit board has a different design as
disclosed in the Specification and Drawings. 
	The species are independent or distinct because Species A is related to an electronic package having one die; Species B is related to an electronic package having a first die and a second die; Species C is related to an electronic package having an interposer; Species D is related to an electronic package having an interposer with a cavity; Species E is related to an electronic package having a pre-molded lead frame;
Species F is related to an electronic package having a first and second containment ring and Species G is related to an electronic package having one containment ring. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	Because of the complexities of the claimed structures, a telephone call was not made to request an oral election to the above restriction requirement, but a written election is requested instead.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848